                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


TODD W. BOYES,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:18-cv-01247

ROBERT PICKENPAUGH,
     Sheriff, Noble County, Ohio et al.,

                              Defendants.



                                            ORDER

       Before the Court is Defendant Robert Pickenpaugh’s Motion to Dismiss. (ECF No. 21.)

By Standing Order entered on January 4, 2016, and filed in this case on August 23, 2018, this

action was referred to United States Magistrate Judge Dwane L. Tinsley for submission of

proposed findings and a recommendation for disposition (“PF&R”). (ECF No. 5.) On July 17,

2019, Magistrate Judge Tinsley entered his PF&R, recommending that the Court grant Defendant

Robert Pickenpaugh’s Motion to Dismiss for failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6) and dismiss him as a defendant from

this action. (ECF No. 57.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Plaintiff’s right to appeal this

Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, the Court need not
conduct a de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        This Court entered an order on August 6, 2019, granting Plaintiff an extension to file

objections to the PF&R by September 5, 2019. (ECF No. 73.) To date, Plaintiff has failed to

submit any objections in response to the PF&R, thus constituting a waiver of de novo review and

Plaintiff’s right to appeal this Court’s order. 1

        Accordingly, the Court ADOPTS the PF&R, (ECF No. 57), GRANTS Defendant Robert

Pickenpaugh’s Motion to Dismiss, (ECF No. 21), and DISMISSES Defendant Robert

Pickenpaugh from this action.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                     ENTER:            September 6, 2019




1
  On August 21, 2019, Plaintiff filed a motion for leave to amend his complaint. (ECF No. 76.) Under Federal Rule
of Civil Procedure 15(a), “leaves to amend a pleading should be denied only when the amendment would be prejudicial
to the opposing party, there has been bad faith on the part of [Plaintiff], or amendment would be futile.” Matrix
Capital Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009) (citation omitted). Plaintiff did not
provide a proposed amended complaint nor did he provide any substantive support describing the basis for the
amendment. Because Plaintiff’s motion does not “state with particularity the grounds for seeking” leave to amend as
required under Federal Rule of Civil Procedure 7(b)(1)(B), the Court finds that an amendment would be futile. See
Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011) (stating the court “may deny leave if amending
the complaint would be futile—that is, if the proposed amended complaint fails to satisfy the requirements of the
federal rules.” (citation omitted)). Accordingly, Plaintiff’s Motion for Leave to Amend Complaint is DENIED.
(ECF No. 76.)
                                                         2
